Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 03/03/21 has been entered.
Claims 1-30 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See fig. 2 and par. 0191.

Allowable Subject Matter
Claims 5-17 and 20-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the particular limitations of the claims coupled with the concepts of configuring the autonomous measurement gap (see also fig. 5 with its associated text).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4,     18,     29, and     30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20110105122 A1, cited by applicant of record) in view of (Abdel-Samad US 20160081021 A1).

Regarding claims 1, 18, 29, and 30, Wu discloses a method of wireless communication performed by a user equipment (UE) [fig. 1], comprising:
establishing a communication connection with a serving cell associated with a first discontinuous reception (DRX) cycle configuration (On and off durations of DRX is established [par. 0008]);
determining, based at least in part on at least one of a first on duration of a first DRX cycle indicated by the first DRX cycle configuration or a type of traffic of one or more communications received during the first DRX cycle, an measurement gap associated with a neighboring cell (Upon request and after HO or re-establishment, the UE performs a measurement during the DRX period (i.e., during 1st DRX cycle) [fig. 3]); and
performing a measurement of the neighboring cell during the measurement gap [fig. 3].
Although Wu discloses measurement gaps as discussed above, Wu does not explicitly disclose autonomous measurement gap. However, these concepts are well known as disclosed by Abdel-Samad.
In the same field of endeavor, Abdel-Samad discloses:
autonomous measurement gap [par. 0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu with Abdel-Samad. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of performing inter-frequency neighbor cell measurements [Abdel-Samad par. 0092].
Regarding claim 18, Wu discloses a user equipment (UE) [fig. 2] for wireless communication, comprising: a memory [fig. 2 no. 210]: and one or more processors coupled to the memory [fig. 2 no. 200].
Regarding claim 29, Wu discloses a non-transitory computer-readable medium storing a set of instructions for wireless communication [fig. 2 no. 210].
Regarding claim 30, Wu discloses an apparatus for wireless communication, comprising: means for establishing [fig. 2 no. 220]; means for determining [fig. 2 no. 200]; and means for performing [fig. 2 no. 200, 214, 220].

Regarding claim 4, Wu and Abdel-Samad disclose everything claimed, as applied above.
Wu further discloses:
wherein the serving cell is associated with a first radio access technology (RAT) and the neighboring cell is associated with a second RAT [par. 0007].

Claims 2, 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Abdel-Samad as applied to claims 1 and 18 respectively, and further in view of Rastogi (US 20160014691 A1, cited by applicant of record).

Regarding claims 2 and 19, Wu and Abdel-Samad disclose everything claimed, as applied above.
Although Wu and Abdel-Samad disclose and wherein determining the autonomous measurement gap associated with the neighboring cell comprises; and … the autonomous measurement gap associated with the neighboring cell as discussed above, Wu and Abdel-Samad do not explicitly disclose wherein the serving cell includes a first serving cell associated with the first DRX cycle configuration and a second serving cell associated with a second DRX cycle configuration: determining, based at least in part on the first on duration of the first DRX cycle indicated by the first DRX cycle configuration and a second on duration of a second DRX cycle indicated by the second DRX cycle configuration. However, these concepts are well known as disclosed by Rastogi.
In the same field of endeavor, Rastogi discloses wherein the serving cell includes a first serving cell associated with the first DRX cycle configuration and a second serving cell associated with a second DRX cycle configuration [fig. 3, 7, Abstract]:
determining, based at least in part on the first on duration of the first DRX cycle indicated by the first DRX cycle configuration and a second on duration of a second DRX cycle indicated by the second DRX cycle configuration [fig. 3, 7, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Abdel-Samad with Rastogi. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of using DRX when concurrently connected to more than one node [Rastogi Abstract].

Regarding claim 3, Wu, Abdel-Samad, and Rastogi disclose everything claimed, as applied above.
Although Wu discloses is associated with first and second RATs as discussed above, Wu and Abdel-Samad do not explicitly disclose wherein the first serving cell … and the second serving cell. However, these concepts are well known as disclosed by Rastogi.
In the same field of endeavor, Rastogi discloses:
wherein the first serving cell is … and the second serving cell [fig. 3, 7, Abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wu and Abdel-Samad with Rastogi. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of using DRX when concurrently connected to more than one node [Rastogi Abstract].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419